DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
On page 1, before line 5, insert -- BACKGROUND OF THE INVENTION --.
On page 3, between line 12 and line 13, insert -- SUMMARY OF THE INVENTION --.
On page 8, between line 5 and line 6, insert -- BRIEF DESCRIPTION OF THE DRAWINGS --.
On page 8, between line 18 and line 19, insert -- DETAIL DESCRIPTION OF THE PREFERRED EMBODIMENTS --.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to affixing an optoelectronic accessory on a windshield of a vehicle.
With regards to claim 1, Matori (US 2018/0361947) discloses a glazing for a vehicle comprising a glass pane (paragraph 31, note “glass windshield” is a glazing for a vehicle) and an attachment system for attaching an optoelectronic accessory (paragraph 52), wherein the attachment system comprises a bracket for containing the optoelectronic accessory (paragraph 52).
Wang (US 2015/0015713) discloses a glazing for a vehicle comprising a glass pane (paragraph 117) and an attachment system for attaching an optoelectronic accessory (paragraph 117), wherein the attachment system comprises a bracket for containing the optoelectronic accessory (paragraph 117).
The prior art, either singularly or in combination, does not disclose “a glazing for a vehicle comprising a glass pane and at least one plate for reversibly attaching at least one optoelectronic 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488